Citation Nr: 0930767	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  06-27 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Propriety of forfeiture of eligibility for benefits under the 
laws administered by VA based on rendering assistance to an 
enemy of the United States or its Allies.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty in the Philippine Army in 
service to the United States from December 1941 to January 
1943, including confinement as a prisoner of war from May 
1942 to January 1943.  The Veteran performed additional 
service in the Philippine Army from November 1945 to June 
1946.  The Veteran had no recognized guerrilla service.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2005 final decision of the Director, 
Compensation and Pension Service, that directed forfeiture of 
all benefits administered by the Department of Veterans 
Affairs (VA) under the provisions of 38 U.S.C.A. § 6104.  

The Veteran testified before the undersigned Veterans Law 
Judge sitting at the RO in Oakland, California in June 2008.  
A transcript of the hearing is associated with the claims 
file. 

In January 2009, the Board denied the appeal of the final 
decision of forfeiture of all benefits under the laws 
administered by VA based on rendering assistance to the enemy 
of the United States or its Allies.  The veteran filed a 
timely appeal with the U.S. Court of Appeals for Veterans 
Claims (Court).  In May 2009, the Court granted a May 2009 
Joint Motion for Remand that vacated the Board's decision and 
remanded the claim for translation of three documents into 
the English language.  

The appeal is REMANDED to the Director, Compensation and 
Pension Service, via the Appeals Management Center (AMC) in 
Washington, D.C.  





REMAND

Any document transmitted to the Court in a language other 
than English must be accompanied by an English translation 
that is certified by the translator, pursuant to 28 U.S.C. 
§ 1746, as true and accurate.  U.S. Vet. App. R. 3(h).  

The claims file contains letters in Tagalog from the Veteran 
dated December 1, 2005, April 18, 2006, and April 28, 2006 
that require translation and certification. 

Further, the translations provided for the Veteran's letter 
dated November 29, 2005 and for the Veteran's substantive 
appeal (VA Form 1-9) dated August 23, 2006, were not 
certified as true and accurate using a form that 
substantially complies with the requirements of 28 U.S.C. 
§ 1746.  If executed within the United States, the 
translation must be certified and subscribed by the 
translator as true under penalty of perjury, and dated, in 
substantially the following form:  "I declare (or certify, 
verity, or state) under penalty of perjury under the laws of 
the United States of America that the foregoing is true and 
correct.  Executed on (date)."  28 U.S.C.A. §1776 (West 
2002).      

Finally, the Veteran submitted additional evidence in 
correspondence in June 2009.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain translations and certification 
from Tagalog to English of the Veteran's 
letters dated December 1, 2005, April 18, 
2006, and April 28, 2006.  Associate the 
translations with the claims file. 

2.  Obtain certification of translations 
of the Veteran's letter dated November 
29, 2005 and his substantive appeal dated 
August 23, 2006.  Enter the 
certifications or associate additional 
certified translations with the claims 
file.  

3.  Then, readjudicate the forfeiture of 
eligibility for benefits under the laws 
administered by VA based on rendering 
assistance to an enemy of the United 
States or its Allies including 
consideration of the certified 
translation of documents above and the 
Veteran's correspondence dated in June 
2009.  If the decision remains adverse to 
the Veteran, provide the Veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

